t c memo united_states tax_court larry d carifee and pamela a carifee petitioners v commissioner of internal revenue respondent docket no 4502-04l filed date larry d carifee and pamela a carifee pro sese alvin a ohm for respondent memorandum findings_of_fact and opinion vasquez judge petitioners filed a petition in response to respondent’s notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination petitioners allege that they have insufficient assets to pay their income_tax_liability for the year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in lewisville texas on date respondent mailed to each of the petitioners individually a final notice_of_intent_to_levy and notice of your right to a hearing by letter dated date petitioners’ attorney mailed to respondent two forms request for a collection_due_process_hearing one for each petitioner which stated that petitioners have insufficient income and assets to full pay the outstanding tax_liabilities for and they would like to propose either an installment_payment agreement or an offer_in_compromise on date respondent’s collection_division contacted petitioners’ attorney by telephone concerning the requests for a collection_due_process_hearing sec_6330 hearing on date respondent’s appeals_office in dallas texas wrote petitioners’ attorney concerning the requests for a sec_6330 hearing asking that petitioner sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure provide certain items of financial information prior to the hearing in order for respondent’s appeals_office to consider alternative methods of collection by letter dated date respondent’s dallas appeals_office notified petitioners’ attorney that the sec_6330 hearing was scheduled for date by letter dated date petitioners’ attorney notified respondent that he no longer represented petitioners on date respondent’s appeals_office called petitioners directly to determine whether petitioners still wanted the hearing held petitioners did not return the call and did not show up for the hearing moreover petitioners did not submit any financial information to the hearing officer and did not submit an offer_in_compromise on date respondent issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed collection action as petitioners did not respond to the letters issued setting conferences and no agreement or viable option could be discussed since they petitioners did not show up for the hearings set or submit anything in writing either opinion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to do so within days after notice_and_demand the secretary can collect such tax by levy upon property belonging to such person pursuant to sec_6331 the secretary is required to give the taxpayer notice of his intent to levy and within that notice must describe the administrative review available to the taxpayer before proceeding with the levy see also sec_6330 sec_6330 describes the administrative review process providing that a taxpayer can request an appeals hearing with regard to a levy notice at the appeals hearing the taxpayer may raise certain matters set forth in sec_6330 which provides in pertinent part sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or proposed levy including-- i appropriate spousal defenses of collection actions and ii challenges to the appropriateness iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability pursuant to sec_6330 within days of the issuance of the notice_of_determination the taxpayer may appeal that determination to this court if we have jurisdiction over the underlying tax_liability 115_tc_324 although sec_6330 does not prescribe the standard of review that the court is to apply in reviewing the commissioner’s administrative determinations we have stated that where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis 114_tc_604 114_tc_176 where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 at the trial and in their petition petitioners did not contest their income_tax_liability for but made a claim that they could not pay their tax_liability at this time we therefore review respondent’s determination to proceed with the levy action for an abuse_of_discretion petitioners did not assert in the petition any spousal defenses any challenges to the appropriateness of the collection actions or any offers of collection alternatives other than an offer_in_compromise that was going to be submitted at an unspecified future date but was never submitted see sec_6330 these issues are now deemed conceded rule b petitioners also did not submit any financial information to the hearing officer accordingly we conclude that respondent did not abuse his discretion by determining to proceed with collection in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not herein discussed we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
